                                         Case 3:18-cv-02669-WHO Document 297 Filed 03/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JW GAMING DEVELOPMENT, LLC,                      Case No. 18-cv-02669-WHO
                                                       Plaintiff,
                                   8
                                                                                          ORDER ADJUSTING BRIEFING AND
                                                 v.                                       HEARING SCHEDULE
                                   9

                                  10     ANGELA JAMES, et al.,                            Re: Dkt. No. 290
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pending before me are a motion to reconsider and a motion to quash the writ of execution.

                                  14   I will expedite the hearings and hear both motions on March 24, 2021 at 2 p.m. In order to

                                  15   accomplish this, the opposition to the motion to quash is due March 15, 2021 and any reply must

                                  16   be filed by March 17, 2021.

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 6, 2021

                                  19

                                  20
                                                                                                 William H. Orrick
                                  21                                                             United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
